See NRS 176A.100(1)(c). We conclude that the district court did not abuse

                  its discretion at sentencing, and we

                                ORDER the judgment of conviction AFFIRMED.'




                                                                          A-
                                                                           3   J.
                                                           Douglas Le



                                                           Saitta


                  cc: Hon. Michael Montero, District Judge
                       Humboldt County Public Defender
                       Attorney General/Carson City
                       Humboldt County District Attorney
                       Humboldt County Clerk




                        1-The fast track statement and response fail to comply with NRAP
                  3C(h)(1) and NRAP 32(a)(4) because they do not contain 1-inch margins on
                  all four sides. Counsel for the parties are cautioned that the failure to
                  comply with the briefing requirements in the future may result in the
                  imposition of sanctions. See NRAP 3C(n).



SUPREME COURT
      OF
    NEVADA
                                                             2
(0) 1947A 44M).

                                    1-1,11-77-}T•Xl: -1(                MEM